


Non-US Employees


RESTRICTIVE COVENANT AGREEMENT
This RESTRICTIVE COVENANT AGREEMENT (the “Agreement”) dated [    ], is by and
between PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and
[ ] (“Grantee”).
WHEREAS, Grantee has been offered employment with the Company pursuant to an
employment agreement (the “Employment Agreement”);
WHEREAS, Grantee is a recipient of a [    ] award under the Company’s Peabody
Energy Corporation 2015 Long-Term Incentive Plan, as amended from time to time
(the “Plan”, and such award, the “Incentive Award”) and/or a [    ] cash award
opportunity from the Company (the “Cash Award”);
WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have senior employees such
as Grantee who are recipients of Incentive Awards and/or Cash Awards subject to
reasonable restrictive covenants;
WHEREAS, Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and
NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bonded thereby, the parties agree as follows.
1.    Grantee has been informed and is aware that the execution of this
Agreement is a necessary term and condition of the Grantee’s Employment
Agreement and the receipt of the Incentive Award and/or the Cash Award.


2.    While employed by the Company and at all times thereafter, Grantee will
not, directly or indirectly, use for himself or herself or use for, or disclose
to, any party other than the Company, or any subsidiary of the Company (other
than in the ordinary course of Grantee’s duties for the benefit of the Company
or any subsidiary of the Company), any secret or confidential information
regarding the business or property of the Company or its subsidiaries or
regarding any secret or confidential apparatus, process, system, or other method
at any time used, developed, acquired, discovered or investigated by or for the
Company or its subsidiaries, whether or not developed, acquired, discovered or
investigated by Grantee. At the termination of Grantee’s employment or at any
other reasonable time the Company or any of its subsidiaries may request,
Grantee shall promptly deliver to the Company all memoranda, notes, records,
plats, sketches, plans or other documents (including, without limitation, any
“soft” copies or computerized or electronic versions thereof) made by, compiled
by, delivered to, or otherwise acquired by Grantee concerning the business or
properties of the Company or its subsidiaries or any secret or confidential
product, apparatus or process used developed, acquired or investigated by the
Company or its subsidiaries.


3.    In consideration of the Company’s obligations under the Employment
Agreement, Incentive Award and/or the Cash Award, Grantee agrees that while
employed by the Company and for the Non-Compete Period thereafter, without the
prior written consent of the Board of In consideration of the Company’s
obligations under the Employment Agreement, Incentive Award and/or the Cash
Award, Grantee agrees that while employed by the Company and for the Non-Compete
Period thereafter, without the prior written consent of the Board of Directors
of the Company (the “Board”), he or she shall not, directly or indirectly, as
principal, manager, agent, consultant, officer, director, stockholder, partner,
investor, lender or employee or in any other



--------------------------------------------------------------------------------




capacity, carry on, be engaged in or have any financial interest in, any entity
which is in competition with the business of the Company or its subsidiaries
within the Restraint Area.


4.    In consideration of the Company’s obligations under the Employment
Agreement, Incentive Award and/or the Cash Award, Grantee agrees that while
employed by the Company and for the Non-Solicit Period thereafter, without the
prior written consent of the Board, he or she shall not, on his or her own
behalf or on behalf of any person, firm or company, directly or indirectly, (a)
solicit or offer employment to or hire any person who is employed by the Company
and who Grantee had contact with in the 12 months which preceded the termination
of Grantee’s employment with the Company or (b) solicit or entice away or in any
manner attempt to persuade any client, vendor, partner, customer or prospective
customer of the Company who Grantee had contact with in the 12 months which
preceded the termination of Grantee’s employment with the Company to discontinue
or diminish his, her or its relationship or prospective relationship with the
Company or to otherwise provide his, her or its business to any corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).


5.    For purposes of this Agreement, an entity shall be deemed to be in
competition with the Company if it enters into or engages in any business or
activity that substantially and directly competes with the business of the
Company. For purposes of this paragraph 5, the business of the Company is
defined to be: active metallurgical and thermal coal mining, preparation and
sale; the marketing, brokering and trading of metallurgical and thermal coal;
and the optimization of our metallurgical and thermal coal reserves; in each
case by the Company and its direct and indirect subsidiaries or affiliated or
related companies. Notwithstanding this paragraph 5 or paragraph 7, nothing
herein shall be construed so as to preclude Grantee from investing in any
publicly or privately held company, provided that no such investment in the
equity securities of an entity with publicly traded equity securities may exceed
one percent (1%) of the equity of such entity, and no such investment in any
other entity may exceed five percent (5%) of the equity of such entity, without
the prior written approval of the Board.


6.    Upon the termination of Grantee’s employment for any reason, Grantee or
his or her estate shall surrender to the Company all correspondence, letters,
files, contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Grantee’s possession or under his or her control, including,
without limitation, any “soft” copies or computerized or electronic versions
thereof.


7.    Grantee agrees that the covenant not to compete and the covenant not to
solicit are reasonable under the circumstances and will not interfere with his
or her ability to earn a living or otherwise to meet his or her financial
obligations. Grantee and the Company agree that if in the opinion of any court
of competent jurisdiction such restraint is not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of this covenant which appear unreasonable and to
enforce the remainder of the covenant as so amended. Grantee agrees that any
breach of the covenants contained in this Agreement would irreparably injure the
Company. Accordingly, Grantee agrees that, in the event that a court enjoins
Grantee from any activity prohibited by this Agreement, the Company may, in
addition to pursuing any other remedies it may have in law or in equity, cease
making any payments otherwise required under the agreements evidencing the
Incentive Award and/or the Cash Award, cancel and recoup any portion of the
Incentive Award and/or Cash Award already paid to the extent required by law,
regulation or listing requirement, or by any Company policy adopted pursuant
thereto, and obtain an injunction against Grantee from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Grantee.



2

--------------------------------------------------------------------------------








8.    Within this Agreement, “Non-Compete Period” means:
a.
[12 months, but if that is unenforceable;

b.
9 months, but if that is unenforceable;

c.
6 months, but if that is unenforceable;]

d.
3 months, but if that is unenforceable;

e.
1 month.



9.    Within this Agreement, “Non-Solicit Period” means:
a.    [12 months, but if that is unenforceable;
b.    9 months, but if that is unenforceable;
c.    6 months, but if that is unenforceable;]
d.    3 months, but if that is unenforceable;
e.    1 month.


10.    Within this Agreement, “Restraint Area” means:
a.
The world, but if that is unenforceable;

b.
Australia, the United States of America and other countries in which the Company
has operations, but if that is unenforceable;

c.
Australia and the United States of America, but if that is unenforceable;

d.
Australia.



11.    This Agreement shall terminate without further action of the Company or
Grantee if, prior to
Grantee’s Termination of Service (as defined in the Cash Award Agreement),
Grantee’s Incentive Award, Cash Award and any other consideration for this
Agreement have been paid in full. For the avoidance of doubt, this Agreement
shall remain in full force and effect in accordance with its terms if any
portion of Grantee’s Incentive Award, Cash Award or other consideration for this
Agreement remains unpaid as of the Grantee’s Termination of Service (as defined
in the Cash Award Agreement).


12.    No waiver or modification of all or any part of this Agreement will be
effective unless set forth in a written document signed by both the Company and
Grantee expressly indicating their intention to waive or modify the specified
provisions of this Agreement. If the Company chooses not to enforce its rights
in the event Grantee breaches some or all of the terms of this Agreement, the
Company’s rights with respect to any such breach shall not be considered a
waiver of a future breach by Grantee of this Agreement, regardless of whether
the breach is of a similar nature or not.


13.    This Agreement accurately sets forth and entirely sets forth the
understandings reached between Grantee and the Company with respect to the
matters treated herein. If there are any prior written or oral understandings or
agreements pertaining to the subject matter addressed in this Agreement, they
are specifically superseded by this Agreement and have no effect. This Agreement
is binding on Grantee and the Company, and their respective successors, assigns
and representatives.


14.    This Agreement shall be construed, interpreted and governed in accordance
with the laws of New South Wales, Australia, without reference to rules relating
to conflicts of law.

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


GRANTEE
 
PEABODY ENERGY CORPORATION
 
 
 
[ ]
 
By:
 
 
Its:
 
 
 




4